Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 14, 2017

The Court of Appeals hereby passes the following order:

A17A1368. KRIS MILES POWELL v. THE STATE.

      This case was originally docketed on March 16, 2017. On June 8, 2017, having
already granted Kris Miles Powell numerous extensions of time, this Court ordered
Powell to file his enumeration of errors and appellate brief no later than July 10, 2017
and noted that no further extensions of time would be granted. Powell, however,
failed to file his enumeration of errors and appellate brief by that date. Accordingly,
this appeal is hereby DISMISSED. See Court of Appeals Rule 23 (a).
      Because procedural deficiencies have deprived Powell of the right of appellate
review, he is hereby informed of the following in accordance with Rowland v. State,
264 Ga. 872 (452 SE2d 756) (1995):
      This Court has dismissed your appeal because an enumeration of errors
      and a brief have not been filed on your behalf as required. If this failure
      occurred while you were represented by legal counsel and was due to
      your appellate counsel’s failure to perform the duties of appellate
      counsel, and if you still wish to appeal, you may file a motion in the trial
      court for permission to pursue an out-of-time appeal. If the trial court
      grants your motion for an out-of-time appeal, you will have 30 days
      from the filing date of the order granting your motion to file in the trial
      court a notice of appeal from the judgment of conviction and sentence.
      If the trial court denies your motion for an out-of-time appeal, you will
      have 30 days from the filing date of the order denying your motion to
      file in the trial court a notice of appeal from that order.
The Clerk of Court is directed to send a copy of this order to Powell as well as to his
attorney of record. The appellant’s attorney is also directed to send a copy of this
order to Powell.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/14/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.